Exhibit 10.1

 

[g200211kei001.jpg]

AG2012/4417-2012-1019

 

Pedro Lichtinger

Chief Executive Officer

Optimer Pharmaceuticals Inc

5355 Mira Sorrento Place

Suite 250 - West Tower

San Diego,

California.

92121

USA

 

6 September 2012

Dear Pedro

 

Collaboration and License Agreement between Optimer Pharmaceuticals Inc and
Astellas Pharma Europe Limited dated 2 February 2011 (the “Collaboration
Agreement”) Amendment No 1

 

In accordance with Section 14.7 of the Collaboration Agreement we have agreed to
amend the Collaboration Agreement as follows:

 

(1)         Section 8.3(e) shall be amended such that the words “(in the case of
Optimer)” are deleted.

 

(2)         Section 2.2(b) shall be replaced by the following:

 

“Sublicense Agreements with Third Parties.  Any Sublicense to Third Parties
shall be in writing and, with the exception of the financial terms, on
substantially the same terms as this Agreement, except that the Third Party
Sublicensee shall not have the right to further sublicense, and, to the extent
such Sublicense grants a sublicense of the rights licensed to Optimer under the
PAR Agreement, shall be consistent with the terms of the PAR Agreement.  Partner
shall be responsible for the acts or omissions of its Third Party Sublicensees
in exercising rights under the Sublicenses which would constitute a breach
hereunder.  Within ten (10) days after execution or receipt thereof, as
applicable, Partner shall provide Optimer with a full and complete copy of each
Sublicense with a Third Party granted (provided that Partner may redact any
confidential information contained therein that is not necessary to disclose to
ensure compliance with this Agreement).

 

(3)         A new section 2.2 (d) shall be included into the Collaboration
Agreement as follows:

 

“Sublicense Agreements with Affiliates.  Partner may grant Sublicenses to one or
more of its Affiliates freely, provided that (i) Partner shall be responsible
for the acts or omissions of its Affiliates in exercising rights under the
Sublicenses which would constitute a breach hereunder, and (ii) Partner shall
inform Optimer in writing of any Sublicense granted to an Affiliate.

 

ASTELLAS PHARMA EUROPE LTD

Lovett House, Lovett Road, Staines, TW18 3AZ

Tel: +44 (0) 1784 419400  Fax: +44 (0) 1784 419401

Registered in England 2486792

 

--------------------------------------------------------------------------------


 

(4)         Save for the amendments under (1) and (2) all other terms and
conditions of the Collaboration Agreement shall remain in full force and effect.

 

This letter of amendment is governed by and subject to the terms of the
Collaboration Agreement.

 

Please sign and return this letter to indicate that you accept its terms.

 

Yours sincerely

 

 

/s/ Jerry Temko

 

/s/ Simon Dew

Jerry Temko

 

Simon Dew

SVP & General Counsel

 

VP Business Development &

 

 

Early Phase Commercial Development

 

For and on behalf of Astellas Pharma Europe Limited

 

 

/s/ Pedro Lichtinger

 

Pedro Lichtinger

 

President & CEO

 

 

For and on behalf of Optimer Pharmaceuticals Inc.

 

ASTELLAS PHARMA EUROPE LTD

Lovett House, Lovett Road, Staines, TW18 3AZ

Tel: +44 (0) 1784 419400  Fax: +44 (0) 1784 419401

Registered in England 2486792

 

--------------------------------------------------------------------------------